Title: From Benjamin Franklin to Ferdinand Grand: Two Letters, 15 January 1782
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


I.
Sir,
Passy, Jany. 15. 1782
Having written to M. Le Comte de Vergennes the 27. of last month, demanding a Million out of the Dutch Loan, & acquainting him that I was fully authorised to apply it for the Service of Congress, I make no Doubt but he has written for it Mr. Joly de Fleury according to his Promise and that you may receive it, when you call for it. I have the Honour to be, Sir,
Mr. Grand.
 
II.
Sir,
Passy 15. Feb. [i.e., January] 1782.
I send you inclosed thirty two Coupons of the Caisse d’Escompte for the 6 last Months, the Amount of which I request you to receive for me & credit my private Account with the Same. I beg of you likewise to inform me, what I am to do with the 32. Actions that remain in my Hands, there being no more Coupons to them?
Please to send by the Bearer the Amount of Gold of the inclosed Order; likewise all the Orders I have drawn on you in favr. of Prisoners, in the Months of Septr. Octr. Novr. & Decr. last. They shall be returned to you immediately.
I have the honour to be, Sir, Your &c—
M. Grand.
